UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
Hardeway Case No. 6:18-cv-01620
Versus Judge Robert R. Summerhays
Javonie Colonagosta et al Magistrate Judge Carol B. Whitehurst
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge filed previously herein [Rec. Doc. 32], noting the absence
objections thereto, and concurring with the Magistrate Judge’s findings under the
applicable law;

IT IS ORDERED that the Motion to Dismiss filed by Defendant, James P.

Doherty, Jr [Rec. Doc. 12], be GRANTED, and Plaintiff Joshua Francis Hardeway’s
claim against him be DISMISSED WITH PREJUDICE.

THUS DONE AND SIGNED in Lafayette, Louisiana, on this Or day of

September, 2019.

   
    

IJ, |

NCA

ROBERT R. SUMMERHAYS\ )
UNITED STATES DISTRICT JUDGE —/

\

     

 
